DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14,16-19,21,22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2018/0286474 A1 to Chen et al. teaches a static random-access memory (SRAM) structure (e.g. FIG. 3), comprising a first gate strip (52 forming PL1) and a second gate strip (52 forming PL2) extending along a first direction (x-direction);
a first active region (forming PL1) extending across the first gate strip from a top view, and forming a first pull-up transistor (PL1) with the first gate strip; and
a second active region (forming PL2) next to the first active region, the second active region extending across the second gate strip from the top view, and forming a second pull-up transistor (PL2) with the second gate strip,
wherein from the top view the first active region has a first stepped sidewall facing away from the second active region (see Examiner-annotated figure below), as discussed previously.

    PNG
    media_image1.png
    951
    800
    media_image1.png
    Greyscale

However, prior art fails to additionally teach the first stepped sidewall having a first side surface farthest from the second active region, a second side surface set back from the first side surface along the first direction, and a third side surface set back from the second side surface along the first direction, together with all of the limitations of claim 1 as claimed.  Claims 2-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  
Claim 17 is allowable for similar reasons to claim 1 and claims 18 and 19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
Prior art e.g. U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al. teaches a static random-access memory (SRAM) structure (e.g. FIG. 19), comprising:
a first gate strip (484, ¶ [0080]) extending along a first direction;
a second gate strip (482, ¶ [0080]) extending parallel to the first gate strip; and
an active region (304, ¶ [0081]) extending across the first gate strip and terminating at a position overlapping the second gate strip from a top view, the active region forming a pull-up transistor (¶ [0090]) with the first gate strip (484) but forming no transistor (due to contact 510, ¶ [0093]) with the second gate strip (482),
wherein from the top view the active region (304) extends past a longest side of the second gate strip by a first non-zero distance (see Examiner-annotated figure below), and the active region (304) is separated from a second longest side of the second gate strip opposite the first longest side (see Examiner-annotated figure below):

    PNG
    media_image2.png
    876
    1352
    media_image2.png
    Greyscale

Prior art e.g. U.S. Patent Application Publication Number 2008/0308848 A1 to Inaba teaches optimizing the width W1 which determines in part the amount of a first non-zero distance (see Examiner-annotated figure below, ¶ [0070]-[0074],[0093]-[0095]), wherein the active region (AA-p) comprises a stepped sidewall structure having a first side surface and a second side surface set back from the first side surface along the first direction (see Examiner-annotated figure below).

    PNG
    media_image3.png
    583
    721
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    661
    867
    media_image4.png
    Greyscale


However, prior art fails to reasonably teach or suggest a butted contact overlapping the active region and the second gate strip, wherein the butted contact is set back from the second longest side of the second gate strip by a second non-zero distance less than 70% of the dimension of the shortest side of the second gate strip, together with all of the other limitations of claim 14 as claimed.  Claims 16,21,22 are allowable in virtue of depending upon and including all of the limitations of allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891